STONE, J.
The petitioner in this case went before Hon. O. W. Rapier, on writ of habeas corpus, sued out by petitioner to obtain his discharge from arrest under a capias ad satisfaciendum. Judg'e Rapier refused to discharge him, and remanded him to the custody of the sheriff. Mr. Cleveland now presents his, petition to this court, and asks us to revise the action of Judge Rapier. See Ex parte Burnett, 30 Ala. 461.
The facts which were made to appear before Judge Rapier, are not brought to our notice; and hence we are not able to say on what facts he based his decision. This, of itself, is enough to require us to withhold the writ. "We cannot say that he erred, unless we know upon what facts he pronounced judgment. If the argument be sound, that a defendant cannot be arrested on ca. sa. issued from a county other than that of his residence; still, we do not know that it was made to appear to Judge Rapier that Mr. Cleveland did not reside in Russell county.
"We do not think, however, that a writ of capias ad satisfaciendum is confined in its operation, like a bail writ, to the county of the defendant’s residence. The statute does not restrict it, — and we have no authority to interpolate such provision. Nor can it be necessary that the clerk shall endorse on the ca. sa. “ that the sheriff' hold the defendant to bail, in double the sum sworn to be due.” The writ of ca. sa. shows both the amount due, and the order to arrest the defendant. — Code, §§2175, 2422, and form.
The writ of habeas corpus is refused.